EXHIBIT 99.2 LEE KEELING AND ASSOCIATES, INC. PETROLEUM CONSULTANTS TULSA OFFICEHOUSTON OFFICE First Place TowerKellog Brown and Root Tower 15 East Fifth Street · Suite 3500601 Jefferson Ave. · Suite 3790 Tulsa, Oklahoma 74103-4350Houston, Texas 77002-7912 (918) 587-5521 · Fax: (918) 587-2881(713) 651-8006 · Fax: (281) 754-4934 March 11, 2010 New Concept Energy, Inc. 1755 Wittington Place, suite 340 Dallas, Texas 75234 Attn:Mr. Gene Bertcher Chief Executive Officer RE:Estimated Reserves and Future Net Revenue Proved Producing and Undeveloped Reserves Oil and Gas Properties Owned by Mountaineer State Energy, Inc. Gentlemen: This letter supplements our estimate of reserves and future net revenue attributable to interests owned by Mountaineer State Energy, Inc. prepared at an effective date of December 31, 2008 and transmitted to you April 9, 2009. That estimate included Proved Developed Producing and Non-Producing as well as Proved Undeveloped Reserves.There were no Proved Undeveloped Reserves assigned to any of the West Virginia properties.Subsequent to the preparation and transmission of that report, we have been given geologic interpretations, electric log cross sections, and cumulative production data for the Oriskany formation for your Jackson County, West Virginia properties.If that information had been in our possession when the report was prepared, Proved Undeveloped Reserves could have been assigned to the Jackson County properties. It is our opinion that four locations on those properties can each be assigned Proved Undeveloped Reserves of 400,000 MCF of gas.Utilizing pricing and cost data effective on December 31, 2008 the future net revenue attributable to the Jackson Counties is summarized as follows: ESTIMATED REMAINING FUTURE NET REVENUE NET RESERVES Present Worth RESERVE Oil Gas TOTAL Disc. @ 10% CLASSIFICATION (BBLS) (MCF) Proved Undeveloped - New Concept Energy, Inc. March 11, 2010 Page 2 With the inclusion of these reserves and the attributable future net revenue the results of that December 31, 2008 Report would be summarized as follows: ESTIMATED REMAINING FUTURE NET REVENUE NET RESERVES Present Worth RESERVE Oil Gas TOTAL Disc. @ 10% CLASSIFICATION (BBLS) (MCF) Proved Developed Producing Non-Producing - Sub-Total Proved Undeveloped Primary - TOTAL ALL RESERVES All definitions and statements of limitation stated in our report of December 31, 2008 are made a part of this supplemental letter by reference. If you have any questions or wish to discuss any aspect of this supplemental letter, please call. This opportunity to be of service is appreciated. Very truly yours, LEE KEELING AND ASSOCIATES, INC.
